2.	 Mr. President, in the course of the Fifth and Sixth Conferences of Heads of State or Government of NonAligned Countries I had the privilege of many opportunities to appreciate your outstanding qualities as a statesman, of which you gave admirable proof. Your election to preside over the work of the General Assembly is a source of satisfaction to the peoples of the third world and to the international community. On behalf of the people and Government of Panama, and on my own behalf, I am happy to greet you and, through you, all the members of the Assembly.
3.	We also wish to pay a tribute to Mr. Rudiger von Wechmar and to express our appreciation of his efforts to start the global negotiations relating to international economic cooperation for development.
4.	May we also greet the recently admitted new Member States, Vanuatu and Belize.
5.	My country appreciates having been elected by a significant majority to one of the vice-presidencies of the Assembly and to have been appointed a member of the Credentials Committee.
6.	We wish, moreover, to express our sincere thanks for the condolences expressed by the majority of Member States on the tragic loss of General Omar Torrijos Herrera, the prime mover and leader of the Panamanian revolutionary process and Head of Government of our country. We appreciate the commemorations field in his honor in so many countries. General Torrijos Will remain forever our major source of inspiration.
7.	I have come to this rostrum to speak on behalf of a people that has waged a long struggle for its full independence, territorial integrity and sovereignty. We fully share the great concerns of the international community concerns which are even more serious to those nations that still labor under different forms of economic and political dependence.
8.	The third world, which is identified by the similarity of its problems in the struggle for political, economic and cultural independence, hails 1970 as the year in which the General Assembly, at its twenty-fifth session, adopted the Declaration on the Strengthening of International Security [resolution 2734 (XXV)]. Thus the United Nations gave decided support to the concept of collective and universal security, without military alliances, for the establishment of truly stable peace in the world. That was a significant response from the countries that were witnessing the cold war of the great Powers, since it pointed the way to assuring the independence, sovereignty and territorial integrity of nations outside the traditional bounds of military pacts and the servitude imposed by the force of arms or by economic pressures.
9.	However, even today, there still subsist practices of dividing up the world among the great, without concern for the legitimate interests of the weak. We admit frankly that the role of the latter in the solution of world problems usually tends to be that of mere spectators or victims. Yet we can now draw comfort from the growing national and universal trend in Latin America, Africa and Asia. There is a new attitude and a greater determination on the part of the people of the third world to overcome traditional frustrations of international dependency and the deficiencies in the old political patterns.
10.	The distinguished heads of State or Government and the Ministers for Foreign Affairs gathered in the Assembly have focused their attention on the delicate economic and political situation that has become increasingly serious during the last decade and for which no effective solution has yet been devised. The possibility of undertaking and completing adequate global negotiations is still a mirage, and the establishment of a new international economic order, through the implementation of the new International Development Strategy for the Third United Nations Development Decade [General Assembly resolution 35/56, annex] is still a frustrated dream.
A/36/PV.20
11.	We shall speak briefly on those aspects of the crisis that have the worst effects upon countries like mine, which form the majority of Members of the Organization. The upheavals in the economies of the handful of countries that form the industrialized few are shifted to the dependent nations, severely burdening them and forcing them into irremediable collapse. Astronomical foreign debts paralyse the less developed countries and deprive them of their vital resources, causing them to sink into
underdevelopment. The technological gap between the industrialized and the less developed countries widens constantly, thwarting the efforts of the latter to increase their holdings in capital goods, raise their productivity and take a more active and useful part in the world market.
Meanwhile, the two gigantic constellations of destructive power continue to pursue their insane arms race, spending unproductively each year hundreds of thousands of millions of dollars a small fraction of which would be enough to provide hundreds of millions of human beings suffering hunger, ignorance and unemployment with the schools, hospitals, food, medicine and tools they so badly need.
13.	Even worse than this terrible physical and spiritual damage is ^he havoc wrought on the conscience of mankind by the threat of nuclear war with which the two superPowers confront each other. Indeed, we are nearly on the threshold of such a war. The peoples of the world feel a sense of dread as they contemplate the possibility of war in which the wave of radioactivity would annihilate hundreds of millions of human beings in a matter of minutes but, ironically, would spare entire cities.
14.	The situation facing the community of nations represented here is but a manifestation of the collapse of the international economic, social and political order that has existed since the Second World War. To overcome this crisis we must build a new international society, one making effective and valid the principles of coexistence and cooperation among States.
15.	My country's international policy is based on the fundamental principles of the nonaligned movement as an independent moral force, independent of blocs and spheres of influence, and as a positive and global' factor of international peace and security. We believe in the right of every people to adopt the political, economic, social and cultural system that best meets the needs of its great national majorities. The pluralistic nature of the movement, which is based upon the sound application of the principle of the sovereign equality of States, rests on the right to self-determination. To the nonaligned, this means that States have equal rights and equal duties, in both the political and economic spheres, and that, despite the differing economic, social or political systems or ways of life they may adopt, they are all equal members of the international community.
16.	The economic and social problems of the third world countries will not be solved by magic or by dogmatic formulas. Redress lies in planned development, which calls for reforms in the traditional structures in order to adapt them to the complex requirements of contemporary life.
17.	We of the smaller nations cannot but be disturbed at the tangible fact that there are still those who would deal with us according to the domino theory. Panama, on the contrary, views relations among all nations of the world within a context of true pluralism in which the right of every people freely to choose its own form of development must be genuine, not illusory.
18.	One of the basic objectives of the Organization is to wage a universal struggle to seek and maintain peace. But
we admit as a basic fact the existence of an international and transnational structure that is unjust, violent, oppressive and unequal. This fact, the motive force and crux of which is, on the one hand, the international division and exploitation of labor and, on the other hand, certain regional processes and groupings, has shaped an imbalanced structure of dependence that retards the possibilities for the full, democratic and free development of natural and human resources and gives rise to the social backwardness of peoples. This is an undesirable situation and, besides flouting the principles of the Organization, is a frequent cause of the tensions and conflicts that threaten world peace.
19.	However, it would be both immoral and collusive to strive for world peace at the cost of international justice. It has been the search for justice that has throughout history legitimized revolutionary movements of social, anti colonialist and anti-imperialist liberation that strove against these and all other forms of international tutelage. The struggle for true social development is a struggle against all forms of oppression, exploitation and political ' or ideological tutelage and its aim is to eradicate dependence and subordination. As far as we are concerned, the struggle against oppression and dependence is the struggle for peace. The best guarantee of peace is one that does away with international injustice.
20.	Panama is a nation lying on the isthmus that links two great portions of the American continent and ensures maritime communication between the Atlantic and the Pacific Oceans. This geographical feature constitutes the country's main natural resource and at the same time offers a useful service to the nations of the world. In the course of Panama's history this resource has been taken over to serve the interests of one or another Power, thus creating distortions in the country's structure when its character as a link led to a disregard of the other national resources, casting the great majority of its population into a marginal existence and setting up a system of economic, political and social injustice. Our people have always struggled to regain the enjoyment of that resource for the benefit of national development, and to secure independence, territorial integrity and sovereignty and a just and truly democratic way of life. These efforts have always been at one with the interests of the international community, since they oppose unilateral control over an inter-oceanic waterway by any one Power to the detriment of other nations.
21.	It was not until the end of the decade of the 1960s that the process of altering the social, political and economic consequences of that situation was begun. The Panamanian revolutionary process, inspired and led by General Omar Torrijos, threw open the doors to a true democratization of Panamanian society and to the full achievement of our independence and sovereignty.
22.	Agrarian reform provided access to land for our farmers and all communities were given access to education, housing, health care, communications and sources of energy; this brought all regions of the country into the national body. Participation by all communities throughout the country in the discussions and decisions concerning problems and the future of the Republic was widened through a general system of popular and pluralist representation upon which the legislative power rests.
23.	These transformations allowed the establishment of a healthy climate of social order and institutional and political stability, guaranteeing respect for human rights and civic freedoms and permitting the continued peaceful development of the nation. Yet all this has occurred and has been given meaning within the context of the noble struggle and the persevering efforts over the past 13 years, through difficult and delicate diplomatic negotiations to regain Panamanian territorial integrity and the effective exercise of our genuine sovereignty over the Panama Canal area, a matter to which I shall refer in due course.
24.	However, domestic peace within our borders cannot be duly consolidated or safeguarded from threats while the neighboring region continues to be afflicted by the painful conflicts besetting it. We are disturbed by the political, social and economic climate that characterizes every region of the world without exception. The key to the solution of the immense problems that overwhelm the large majority of the countries of the third world lies in the fact that true peace is indivisible from social justice. Wherever there is Want, disease, ignorance and unemployment, wherever there is hopelessness, there will be violence in one form or another: the violence of hunger, uncertainty, homelessness, the violence of privileges and the violence of those who uphold them by refusing to make the necessary changes and, finally, the violent rebellion of the wretched and the forgotten who can no longer wait forever for peaceful change.
25.	A particular source of deep concern is the profound political and social crisis affecting Central America and the climate of tension that prevails in the Caribbean. The crisis cannot be resolved without going into its deeper causes, and these lie in the dramatic imbalances and social injustices suffered by the majority of the populations of the area.
26.	It is unrealistic to blame these crisis on foreign influences or infiltrations while ignoring the internal causes. Central American conflicts are not imported spin-offs from the EastWest confrontation but are truly Central American in nature and can only be settled by the members of the very societies affected by them. Some have tried to describe the crises as a manifestation of EastWest contradictions and term them a threat to world peace, thus making it a matter for judgment on the part of all members of the international community.
27.	There are ethical reasons and historical, geographic and cultural links that tie us to our sister States and prevent us from turning a blind eye to their tragedy. We are staunch defenders of the principle of nonintervention and of the right of peoples to self-determination but we reject the argument that to. express that concern and to point to its causes, the parties involved and its effects constitutes interference in the affairs of others. Central American and Caribbean tragedies are not alien to us, for we are Central Americans, we are Caribbean.
28.	To deplore and to denounce genocidal terror and the dreadful violation of human rights that has taken place in that region and to pass judgment on the causes of the conflict cannot be termed foreign interference. Foreign interference is support for one or the other of this contending parties by means of financial, technical or military assistance. Moreover, we believe it is equally harmful for the peace and security of the whole region to resort to threats of reprisal or military intervention or economic retribution as ways of influencing the decisions of any State in the area.
29.	All forms of foreign participation in Central American conflicts must be ended immediately. This means that all types of outside intervention must cease, not only some of them, not only those of a certain origin or type or those intended to help a particular contender or group in the struggle. Any sort of help given to one or another of those involved in the conflict will cause the deaths of thousands of innocent people.
30.	No overall solution can be achieved by purely military means. Panama considers that political solutions must be negotiated in order to end these conflicts, and this can be done only with the participation of all sectors in the various countries that are involved in the struggles. We agree that, in the search for peaceful solutions, the organization of a democratic electoral process is one part or aspect of the whole, but we must honestly point out that such elections must be preceded by the creation of an adequate social and political climate that will guarantee the free and safe participation of the different sectors.
31.	With the desire to contribute to the achievement of such political solutions, Panama offers its territory and its good offices to encourage contacts and negotiations to that end.
32.	The end of the terrible civil strife afflicting El Salvador will be followed by all sorts of problems that the prostrate nation will be unable to remedy with only its war devastated resources. We know that that was the painful experience of Nicaragua. Wide-scale foreign cooperation of all types will be indispensable to enable these countries to recover and to regain the rhythm of their basic activities.
33.	We welcome the proposals to set up an international emergency fund aimed at overcoming the problems connected with the economic and social development of Central America and the Caribbean region. However, we believe that the plan will be stillborn if it  implies discrimination against some countries of the region or provides for any type of military material, interventionist aspects or political conditions. It must not be forgotten that we, the people of Central America, aspire to development in freedom, with unlimited respect for our independence, our right to self-determination and our real sovereignty and that, therefore, we prefer poverty to chaining ourselves and our hopes to the chariot of any foreign force.
34.	Panama will join such an effort if it is based on the clear and just requirements of respect for the sovereignty of all the recipient countries, their own decisions and their freedom to choose alternatives, forms of development and sources of financing without limitations imposed by the private initiatives of transnational corporations.
35.	Furthermore, my country is happy to greet the emergence in the area of a new and independent republic and we offer Belize a warm welcome. This event spells the end of the most obvious vestige of colonialism in Central America and is therefore of profound significance. Thus, Belize has become a Member of this Organization, of the Organization of American States and of the non aligned movement. It therefore now behooves all of us to contribute to the strengthening of the young State of Belize and to ensure respect for its sovereign rights and its territorial integrity. We are sure that the Government of Guatemala will find the appropriate moment to join the rest of the States Members, of the United Nations in recognizing this peace-loving neighbor and will decide upon* peaceful negotiations as a way of settling their differences and establishing fruitful cooperation with Belize. Panama offers its readiness to assist in that endeavor.
36.	We wish to reiterate what Panama has declared in the past, that in order to dissipate the tense atmosphere created in the Caribbean that also affects so many other countries, both the United States and Cuba should strive to establish and widen effective means of communication and dialog Thus, too, the United States, Nicaragua and Grenada should avoid any further deterioration in their dealings with one another. To some we appeal for respect for the right of self-determination, and to others, for flexibility and consistency towards the other countries of the region.
37.	We endorse the legitimate aspiration of the peoples of Argentina to recover their sovereignty over the Malvinas Islands; those of Bolivia to obtain by peaceful means access to the sea under Bolivian sovereignty; those of Puerto Rico to obtain the full exercise of their inalienable rights to self-determination as an essentially Latin American nation whose separate identity was already included among the objectives of the Amphictyonic Congress held in Panama in 1826.
38.	Concerning southern Africa, we reaffirm Panama's unreserved support for the aspirations of the peoples of Namibia and Azania and at the same time we reaffirm our solidarity with the front-line States and the movement of liberation of southern Africa, represented by the South West Africa People's Organization [SWAPO] and the African National Congress [ANC] of South Africa.
39.	We condemn the unjust and cruel aggression committed by the racist regime of Pretoria against the People's Republic of Angola, an outrage that constitutes an insult to the United Nations system.
40.	My country hopes that as a result of the eighth emergency special session of the General Assembly, which took place at the beginning of this month, and in keeping with the Panama Declaration and program of Action on Namibia, adopted this year in my country by the United Nations Council for Namibia [see A/36/327, annex], the members of the international community will redouble their efforts to achieve the prompt independence of Namibia, in accordance with the decisions of the United Nations Council for Namibia, the Organization of African Unity [OAU], the nonaligned movement, the General Assembly and the Security Council.
41.	We reaffirm the urgency of eliminating colonialism, racism, racial discrimination and apartheid from southern Africa, Our mission must be to combat the rebirth in South Africa of Nazism, of racial intolerance and of policies based on terrorism, exercised as a function of the State by the Pretoria regime.
42.	Turning to the north of the African continent,' Panama supports the right to self-determination of the people of Western Sahara and recognizes the existence of the Government of the Sahraoui Arab Democratic Republic, with which the Republic of Panama enjoys diplomatic relations.
43.	Panama must insist on the urgency of ensuring respect for the independence, sovereignty, territorial integrity and nonaligned status of the Republic of Cyprus. Foreign military occupation of the island is unjustified and must be terminated. We must encourage progress in the inter-communal talks aimed at the restoration of calm, peace and the inalienable, rights of the people of Cyprus, thus promoting peaceful relations among the States of the eastern Mediterranean region.
44.	My country advocates the achievement of a just, comprehensive and lasting peace in the region of the Middle East, based on the withdrawal by Israel from all occupied Arab lands, the right of Israel and neighboring States to live in peace within secure and recognized boundaries and the exercise of the inalienable rights of self-determination by the Palestinian people, including its right to its own independent State, with the participation of the Palestine Liberation Organization [PLO] as its sole legitimate representative.
45.	Panama does not believe that the United Nations can remain unmoved by the loss of life and the regrettable bloodshed and material damage taking place in Lebanon. All the resources of the Organization must be brought to bear to ensure respect for the decisions of the Security Council, so that peace can be restored to that beleaguered nation, and a resumption of the bombing of the civilian population and of military and terrorist actions, prevented, with due respect for the political independence and territorial integrity of the country.
46.	As a true believer in the principle of non-use of force in international relations and in the peaceful settlement of disputes, Panama urges an end to the occupation of Afghanistan by foreign forces, pursuant to the decision of the General Assembly [resolution ES6/2]. We also denounce the recent attack on a nuclear reactor in Iraq, which led to a condemnation of that act by the Security Council in its resolution 487 (1981). My country also feels deeply the painful continuation of the military conflict between Iran and Iraq, two nonaligned States to whom we appeal fraternally to put an end to that fratricidal war and settle their differences peacefully.
47.	With regard to the situation in Kampuchea, although Panama recognizes the People's Republic of Kampuchea as the sole legitimate Government, we feel that efforts should be redoubled to create the necessary conditions for the maintenance of peace and stability in the region of SouthEast Asia.
48.	We share the aspirations of the Korean people to the peaceful reunification of their homeland. The Government of Panama considers that the solution of the Korean question is indissolubly linked to the full exercise of the right to self-determination by the Korean people, free from any foreign interference. That would be possible if, as we hope, the SouthNorth Joint Communique of 4 July 19721 were fully implemented, since it is based on the principles of independence, peaceful unification and great national unity.
49.	Not only in Latin America, Africa and Asia, however, are there conflicts and tensions which cause deep concern. At the moment, Europe is going through a delicate crisis which, notwithstanding its complexity, also mirrors the problems of the nonaligned countries. The struggle for independence, social justice and peace are not the sole monopoly of those of us in the third world who have until recently served as scapegoats. That same struggle is now being carried on by the peoples and Governments of Europe, which have also suffered civil wars and the devastating effects of two World Wars.
50.	In the light of all this, we warmly welcome European efforts to take an independent and praiseworthy position in the face of the growing arms spiral and polarization. We endorse the effort to spare Europeans the horror of being in the front line of a nuclear war.
51.	We are moved by the profound ideological debate that is gradually encompassing all of Europe and that bears on the continent's right to live in peace and independence, free from the blackmail of the superPowers, which assume the right to divide Europe up with no concern for its legitimate interests. We too reject the strategy of turning whole European countries into launching pads and targets for increasingly murderous missiles which, whatever the outcome, would not strike their launchers.
52.	Nor can we condone the growing pressure being put on the will of the people and the Government of Poland. As was the case in El Salvador, we consider that the Polish people are undergoing a crisis whose root causes are domestic and whose solution must flow from agreement among the Polish people themselves and, first and foremost, among the workers. Let there be an end to threats mid foreign interference. Let us not forget that the last time there was interference by foreign forces in Poland, Europe and mankind paid the price in the form of millions of dead. The Poles, and those of us who desire the survival of Europe and mankind, must strive to build bridges to a peaceful settlement of that crisis.
53.	Thus it is that from Latin America, and imbued with the spirit of the last understanding arrived at by Marshal Tito and General Torrijos during the Sixth Conference of Heads of State or Government of NonAligned Countries, held at Havana in 1979, we stretch out our hands to the people and Governments of Europe in a plea for an alliance with the nonaligned movement so that together we can come out in defense of the right of mankind to live in full respect for political and cultural plurality.
54.	In line with our anti-colonialist, independent and nonaligned policies, Panama, as a member of the Ibero American community of nations, appeals for genuine negotiations in order to restore the territorial integrity of Spain by returning to Spanish heritage and sovereignty the territory known as the Rock of Gibraltar, which is occupied by England despite the rights of its legitimate sovereign, Spain.
55.	Many of the problems to which I have referred are closely linked to the injustice and disorder that prevail in international economic relations, and particularly to what is included in the so-called NorthSouth dialog. We should like to see a restructuring of the international economic order, which is not only a necessity that brooks no delay for the poor and exploited countries, but also a necessity for many of the industrialized nations. Unfortunately, in that "dialog" things seem to have taken a different tack since some of the superPowers seem blindly and recklessly determined to turn it into a dialog of the deaf.
56.	Yet, to tell the truth, we must admit that many of the difficulties lie in the fact that we ourselves, we of the "South", have not progressed enough to be able to come to agreement and put forward a joint development program. What success we may be able to obtain from such "NorthSouth negotiations" can never be greater than that which we may have previously been able to achieve by agreement among ourselves.
57.	Panama attaches the highest priority to its participation in the Group of 77. That Group is an invaluable tool with which to achieve more just economic relations and to strive for the goals of the developing nations aimed at the establishment of a new international order. In this connection, we enthusiastically support the program of Action and the machinery adopted by the Ministerial Meeting of the Group of 77, held in May 1981 at Caraballeda, Venezuela, on economic cooperation among the developing countries.
58.	We believe that it is indispensable to achieve coordination and concerted action among the groups of Latin American, African and Asian States in order further to strengthen the unity and effectiveness of the Group of 77 in the promotion of our common interests.
59.	In 1975 the Latin American countries, meeting in Panama, decided to create the Latin American Economic System [S£LA]. That system seeks coordinated and concrete solutions to our development processes and is an organizational instrument with which to coordinate Latin American plans within the regional economies. It is also intended to meet the objective of ensuring a qualitative exchange in our economic relations with the United States, in keeping with our own social and economic priorities.
60. This justifies the decision of the Latin American Council of SELA to adopt a global approach to those relations which would go beyond the mere commercial aspects. To that end, SELA has decided to hold a meeting in Panama to define the main lines and components of a Latin American policy concerning the United States, so as to solve the problems created by the imbalance in trade relations between the region and that country. That event will have two stages: a preparatory stage of a technical nature from 23 to 27 November, and a second one at a higher level on 30 November and 1 December 1981. The Panamanian Government is relying upon the participation of the Ministers for Foreign Affairs of the States members of SELA for that second stage. At that time we shall provide air transportation to Saint Lucia where, on 2 December, the eleventh session of the General Assembly of the Organization of American States is due to open.
61.	Today, we wish to bring before the Assembly a subject that has, in the past, already received its careful attention, It is one that involves the interests of a major portion of the world community as well as of Latin America and also has a bearing on the plans and hopes of all nations of the third world, since it touches on the principles and practices that should prevail in relations between a small country and a great Power. I refer to relations between Panama and the United States in the matter of the inter-oceanic canal and the full compliance with the terms of the treaties concerning it.
62.	The relations between Panama and the United States that were established during the building and functioning of the canal date back to 1903. The Panama Canal Agreement of 1903 had a definite colonialist imprint, and since its entry into force there have been open divergences regarding its .interpretation and implementation.
63.	Because of its territorial sovereignty over the Canal, Panama always argued that the powers granted to the United States were limited to the specific purposes of the Canal concession, whereas the recipient of that concession contended that it possessed absolute authority. On the strength of this unilateral interpretation, the so-called Canal Zone was placed under a public administration other than that of the Government of the Republic of Panama and subject to ordinances emanating from a foreign Power to be carried out by officials who were alien, and at times hostile, to Panamanian authorities.
64.	Seven decades of confrontation and 14 years of intricate negotiations culminated on 7 September 1977 in the signing in Washington by the President of the United States, Mr. Jimmy Carter, and the head of Government of the Republic of Panama, General Omar Torrijos Herrera, of the Panama Canal Treaty and the Treaty concerning the Permanent Neutrality and Operation of the Panama Canal.
65.	The main purpose of the Torrijos-Carter treaties was to eliminate a situation of a colonial nature by which one State exercised jurisdiction over an important portion of another State's territory, to restore the full sovereignty of the State which had suffered such limitations and to guarantee the restoration of the Canal to its legitimate owner, even though only after such a lengthy period as that ending in 1999.
66.	According to the 1977 Treaty, the former relationship of subjection was replaced by one of cooperation on an equal footing for purposes of mutual interest and benefit. It was in this spirit that Panama granted to the United States for a given period of time certain rights for the purposes of the operation, maintenance and protection of the Canal, subject to the increasing participation of Panama during the period ending on 31 December 1999, at which time the Canal would revert to its territorial sovereignty in a proper operational condition.
67.	Despite the above, in September 1979 the United States Congress enacted Public Act No. 9670, which distorts the meaning, sense and intention of that Treaty. With full awareness of the meaning of our words, we affirm that, instead of laying the foundations for the fulfillment of that Treaty, Public Act No. 9670 set it aside and substituted provisions that hampered the fulfillment of its principles and objectives. These had been to eliminate the colonial enclave or, which is tantamount to the same thing, to dismantle what had been known as a "Government within a Government", to establish a regime of cooperation for the administration, maintenance and protection of the Canal and to make an efficient waterway available to Panama and the international community.
68.	Through the understanding that emerged from the lengthy debates during the negotiations, the Tonrrijos-Carter treaty created a bi-national Commission, called "Panama Canal Commission", to administer the Canal, and it was clearly defined as an entity that was separate and different from the executive machinery of. the United States.
69.	Public Act No. 9670 confers on the President and the Secretary of Defense of the United States undue powers in that Commission; it reduces the latter's administrative powers and confers on the United States Congress itself such authority in basic matters touching on the administration of the Canal that it converts the Commission into a mere offshoot of the Executive of the United States. This creates a serious problem in the efficient handling of transit through the Canal and causes grave obstacles to the proper implementation of a Treaty that embodied the decisions of two nations. To set aside the legitimate interests of Panama in the application of the Torrijos-Carter treaty is tantamount to negating the Treaty itself.
70.	It would take far too long and tax the patience of the Assembly to list all the negative consequences and repercussions of Public Act No. 9670 for the administration of the Canal and on PanamanianUnited States relations. Although all are equally serious, I shall limit myself to mentioning only the most outstanding and leave it to the permanent representative of my country here to complete the documentary information concerning the problems faced in the implementation of the Treaty.
71.	First of all, the reduction in the administrative powers of the Canal Commission encourages the application of numerous United States federal laws on Panamanian soil and, even more serious, the establishment on that soil of United States administrative bodies that interfere in important aspects of the Canal administration without any legal basis. This is true of the Federal Authority for labor Relations, the Board of the Staff of the Canal Zone the Civil Service Commission, the Appeals Board for the Canal Zone and other official United States entities which either already existed or were expressly created to perform tasks which should be performed by the Panama Canal Commission.
72.	There is another important consequence of this situation. According to Public Act No. 9670, the only funds on which the Commission can count to pay its expenses are the income from the Canal. This means that the bi-national Commission cannot obtain any form of credit to cover a potential deficit or undertake investments or incur special expenses beyond its income for the fiscal period concerned. These constraints affect the financial viability of the Commission and its ability to carry out work necessary to maintain the Canal in a condition to meet the needs of inter-oceanic transit.
73.	Some months ago the waterway was faced with serious problems that caused prolonged delays in the transit of ships. The expected increase in inter-oceanic traffic requires repair work to the bed of the Canal so as to ensure its ability to take uninterrupted day and night traffic until well into the twenty-first century. The pertinent programs have already been drawn up and their cost has been estimated at $500 million. The restraints imposed by Public Act No, 9670 make it impossible for the Commission to acquire the funds necessary to carry out these works.
74.	The financial situation of the Commission is further worsened by the series of charges imposed by Public Act No. 9670 and flowing from the former Panama Canal Company, a body whose existence and creation were challenged by Panama. Thus, for example, the amortization of the costs of early retirement and compensation to employees of the earlier Canal entity and the non-recovered costs incurred prior to the coming into force of the Torrijos-Carter treaty, have reduced the assets of the Commission by more than $60 .million per year.
75.	According to articles I and III of the Torrijos-Carter treaty, the Republic of Panama, as territorial sovereign, grants to the United States of America for a limited time the rights necessary to ensure the operation, maintenance, improvement and protection of the Canal, its 'outworks, installations and auxiliary equipment and, to provide the necessary resources to guarantee and regulate the flow of navigation and traffic through the inter-oceanic waterway. The United States accepts the concession and, inter alia, commits itself to the transfer of the Canal to Panama on expiry of the concession in an operational condition. As a necessary counterpart to such rights, the United States assumes the obligation of providing the funds required to ensure the functioning of the Canal. This is an indispensable requisite to guarantee uninterrupted passage by vessels and to satisfy the needs of international shipping throughout the entire period during which the United States will exercise those rights granted to it in the Treaty by Panama.
76.	Consequently, the only logical interpretation is that when the Treaty stipulates that, on its expiry, the United States shall transfer the Canal to Panama "in operating condition", that condition must be such as to guarantee that the Canal will be capable of providing the services expected of it. Therefore, if thus far the United States has not fulfilled its obligation to carry out the maintenance work required by the Canal during the existence of the concession, the waterway will not be in a condition to serve its users on the expiry of the Treaty.
77.	In the field of labor relations, Public Act. No. 9670 gives a number of powers to the President of the United States and to several United States Government offices which have the effect of creating a "Government within a Government". One of those offices, the Civilian Personnel Policy Coordinating Board, u> given the powers of establishing wage scales already put into effect by the Canal Commission and by the Armed Forces of the United States still stationed in the Canal area. Such provisions violate the principle of equal pay for equal work and establish differences among workers and employees on the basis of their date of employment. In fact, that leads to a reduction in the salaries of those employees, mainly Panamanians, who were recruited after the entry into force of the Torrijos-Carter treaty. This will mean that, for the duration of the life of the Treaty, the Panamanian economy will suffer an estimated loss of $4 billion, according to figures of the administrative organs of the Canal Commission itself.
78. The application of Public Act No. 9670 to labor relations has given rise to grave problems, which have in turn caused serious dissatisfaction among the workers and employees of the Canal Commission and which ultimately might affect the functioning of the inter-oceanic waterway.
79. In a word, the injustices and inconsistencies of Public Act No. 9670 not only conflict with the aim of eliminating the "Government within a Government", but create unnecessary problems that are difficult to solve if that law is not soon considerably amended so as to bring it into line with the spirit and the letter of the Treaty. In fact, foreseeing those problems which have indeed arisen in the implementation of the Treaty, the Republic of Panama made approaches at the appropriate time for the necessary amendments to the said United States law. However, few of the observations made were taken into consideration when the law was enacted.
80. On 9 January 1980, a short time after the law came into force, I addressed a lengthy note to Mr. Jimmy Carter, then President of the United States, in which I indicated the flaws in Public Act No. 9670, and repeated the desire of my Government that our comments be taken into account; and to support that request the Panamanian representatives submitted to the Board of the Canal Commission a file of observations that the Government of Panama desired the Congress of the United States to consider.
81. The Panamanians hope that, if that file of observations is given a favorable reception, the Government and the Congress of the United States will then be able to fulfill completely the duties and commitments assumed by that country under the watchful eyes of the world when the 1977 Treaties were approved. From those Treaties there should flow a new and just relationship between our two peoples and States and an encouraging example for other nations represented in this Assembly. Otherwise, the small nations, the peoples of the third world and the international community will doubtless.take.it very much to heart, since it would affect their trust in the sincerity and good faith of international agreements with the great Powers. We prefer to believe in that sincerity and that good faith. We are ready for wide-ranging talks that will lay the foundations for an understanding in keeping with the spirit and the letter of the Torrijos-Carter treaties, otherwise friction might affect the efficient peaceful use of the Panamanian water way. However, we are encouraged by the formal promise made by. President Reagan on 4 December last when he stated that "the United States will continue to respect and fully implement the Panama Canal Treaties". We agree with President Reagan when he immediately added "with this spirit of cooperation and mutual respect we can achieve the aim shared by both, of peace and prosperity in all Latin America and throughout the world."
82.	This must surely mean a consequential radical amendment of Public Act No. 9670 to bring it into conformity with the letter and the spirit of the Treaties. Once that has been done, we shall take care to inform the world that that sincerity and good faith of which I have spoken has in fact been confirmed.
83.	There is one other aspect in which both the interests of Panama and those of the international community are basically at one. I refer to the regime of neutrality of the Panama Canal, as declared by the Panamanian State in the Torrijos-Carter treaties and for which we require the respect and adherence of all States in the world.
84. Panama attaches immense importance to the Treaty on the NonProliferation of Nuclear Weapons and to the effectiveness Of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco). In the opinion of my Government, there, is a close relationship between those international instruments and the regime of neutrality of the Panama Canal. Thus we are justified in hoping that, through IAEA, protective measures will be established to guard against the potential danger of accidents or contamination involving nuclear-powered vessels. We also trust that the Agency will adopt the necessary measures to ensure the provision of insurance and adequate means of compensation in such cases.
85. In conclusion, we believe it timely to reiterate that the international community cannot fail to recognize that she declared neutrality of the Panama Canal does not remove the Canal from the jurisdiction and competence of the Panamanian State. For the sake of world peace all nations must, in accordance with the Charter of San Francisco, scrupulously observe unqualified respect for the sovereignty, territorial integrity and political independence of a State which, as in the case of Panama, facilitates international shipping through an inter-oceanic canal located in its territory, without impinging upon the sovereign and permanent rights of the Panamanian State over its natural resources.
36. Through me, the people of Panama once again wish to pay a tribute to the outstanding work that the President, the Secretary-General and the United Nations have done in the service of mankind.
87. Let us not be overcome by difficulties or by limitations. All of mankind is facing a difficult moment, but Panama believes in dialog, in negotiation and in respect for the dignity and the cultural and political diversity of the peoples of the world.
88. Panama believes in the equality of States as a basis for frank and balanced discussions. We believe in those who devise solutions and not in those who exploit problems. Above all, we believe that those of us who have neither the intention nor the means to disturb peaceful coexistence in the world must earn peace by fighting ceaselessly against the true causes of conflicts and against those who try to take advantage of them and thus sacrifice present and future generations.
89.	This, then, is an expression of the sincere desire for peace, justice and progress of the Panamanian nation.
